COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00417-CR


ADAM LEE ELMORE                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM COUNTY CRIMINAL COURT NO. 5 OF TARRANT COUNTY
                  TRIAL COURT NO. 1332117

                                    ----------

                       MEMORANDUM OPINION 1

                                    ----------

     A jury convicted appellant Adam Lee Elmore of assault. 2 The trial court set

his punishment at 365 days’ confinement, suspended imposition of that

sentence, and placed him on community supervision. The trial court signed a



     1
      See Tex. R. App. P. 47.4.
     2
      See Tex. Penal Code Ann. § 22.01(a)(1) (West Supp. 2014).
certification stating that appellant had waived his right to appeal on the record.

Appellant and his trial counsel also signed the certification.

      We sent a letter to appellant, through counsel, informing him of the

contents of the certification and stating that we could dismiss the appeal unless

by October 23, 2014, he filed a response showing grounds for continuing it.

Appellant has not responded.         Thus, in accordance with the trial court’s

certification, we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f), 44.3;

see also Hampton v. State, No. 02-14-00301-CR, 2014 WL 4364054, at *1 (Tex.

App.—Fort Worth Sept. 4, 2014, no pet.) (mem. op., not designated for

publication).

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 4, 2014




                                          2